Citation Nr: 1229854	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  09-34 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to asbestos and/or radiation exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1972 to June 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, denying, among other issues, the claim currently on appeal.  

The appellant testified at a video conference hearing before an Acting Board Member in September 2010.  A written transcript of this hearing was prepared and incorporated into the evidence of record.  In May 2012, the appellant was notified that the Acting Board Member that conducted her hearing was no longer employed by the Board.  The appellant responded to the Board in May 2012 that she did not desire to appear at a new hearing before another Board Member.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran passed away on January [redacted], 2006.  The cause of the Veteran's death was determined to be respiratory failure due to idiopathic pulmonary fibrosis.  

2.  The Veteran was not service-connected for any disability at the time of his death.  

3.  A service-connected disability did not cause or contribute to the Veteran's death.  


CONCLUSION OF LAW

A service connected disability did not cause death or contribute substantially or materially to the cause of death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.312 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing § 5103(a)-compliant notice.  In August 2008, notice was sent to the appellant that fully complied with the requirements of Hupp.  While this letter was not provided to the appellant until after the initial adjudication of her claim, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the appellant prior to the transfer and certification of her case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of service medical records and pertinent treatment records and obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  VA treatment records and private records of medical treatment preceding the Veteran's death have also been obtained and incorporated into the claims file.  Significantly, neither the appellant nor her representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained, and the appellant notified VA in April 2012 that she had no additional evidence in support of her claim.  

The Board acknowledges that VA has not obtained a medical opinion with respect to the appellant's cause of death claim.  In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), however, the Federal Circuit held that 38 U.S.C.A. § 5103A(a) does not always require the Secretary of VA to assist a claimant in obtaining a medical opinion or examination for a claim based on the cause of a veteran's death, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the claim.  The Federal Circuit added that there was no duty to provide a VA opinion for a cause of death claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a veteran, and therefore does not pertain to this type of claim.  Id.  

Nevertheless, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that in the context of a DIC claim, VA must also consider that 38 U.S.C.A. § 5103A(a) only excuses VA from making a reasonable effort to provide an examination when no reasonable possibility exists that such assistance would aid in substantiating the claim).  In the present case, the Board finds that the competent medical evidence of record is sufficient to decide the claim, and that no reasonable possibility exists that a VA opinion would aid in substantiating the claim.  There is no evidence of radiation exposure in this case (in fact, as will be discussed in the argument section below, the Veteran himself denied radiation exposure prior to his death).  Also, there is no evidence that the Veteran's death in 2006 was somehow due to his reported asbestos exposure more than 30 years earlier.  

Additionally, the Board finds there has been substantial compliance with its March 2011 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) provided the appellant with additional notice and attempted to verify whether there was evidence of asbestos exposure with the service department.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(a) (2011).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2011).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(c)(1) (2011).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3) (2011).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2011).  "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4) (2011).

Facts and Analysis

The Veteran passed away on January [redacted], 2006.  The death certificate reflects that the cause of death was respiratory failure due to idiopathic pulmonary fibrosis.  The Veteran was not service-connected for any disability, to include pulmonary fibrosis, at the time of his death.  

In August 2006, VA received a claim from the appellant seeking entitlement to service connection for the cause of the Veteran's death, among other issues.  This claim was denied in a rating decision that was sent to the appellant in March 2007, and the appellant submitted a timely notice of disagreement to the denial of service connection for the cause of death in February 2008.  This denial was confirmed in a July 2009 statement of the case which the appellant appealed to the Board in September 2009.  

In her original claim, the appellant asserted that the Veteran's pulmonary fibrosis, which ultimately resulted in his death, was a result of exposure to asbestos while on active duty.  The appellant also asserted in her September 2010 hearing that the Veteran's disabilities and subsequent death may have arisen as a result of radiation exposure.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's pulmonary fibrosis and ultimate death did not manifest as a result of military service, a service-connected disability or in-service exposure to asbestos and/or radiation.  

The Board will first address the assertion that the Veteran's pulmonary fibrosis arose as a result of radiation exposure during military service.  Service connection for disability based on exposure to ionizing radiation can be demonstrated by three different methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service- connected when they occur in "radiation-exposed veterans."  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected, provided that certain conditions are met, pursuant to 38 C.F.R. § 3.311.  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311 (2011), service connection may still be granted on a direct basis under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Regarding the first approach noted above, diseases specific to radiation-exposed veterans are the following: leukemia (other than chronic lymphocytic leukemia), thyroid cancer, breast cancer, cancer of the pharynx, esophageal cancer, stomach cancer, cancer of the small intestine, pancreatic cancer, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), salivary gland cancer, cancer of the urinary tract, bronchio-alveolar carcinoma, bone cancer, brain cancer, colon cancer, lung cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2).  

The term "radiation-exposed veteran" means either a veteran who while serving on active duty, or an individual who while a member of a reserve component of the Armed Forces during a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA), participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  A "radiation-risk activity" is defined as: (1) on-site participation in a test involving the atmospheric detonation of a nuclear device; (2) participation in the occupation of Hiroshima or Nagasaki, Japan, between August 6, 1945, and July 1, 1946; (3) internment as a prisoner of war in Japan which resulted in an opportunity for exposure to ionizing radiation; and (4) service in which the Veteran was, as part of his/her official duties, present during a total of at least 250 days before February 1, 1992, on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee, or service before January 1, 1974, on Amchitka Island, Alaska, and additional criteria are met.  38 C.F.R. § 3.309(d)(3)(ii).  

The evidence of record demonstrates that the Veteran does not qualify as a "radiation-exposed veteran," as he did not participate in a radiation-risk activity as defined at 38 C.F.R. § 3.309(d).  The record reflects that the Veteran served as a radar teletype operator in the Army from July 1972 until June 1974.  There is nothing in the records to suggest that the Veteran meets any of the criteria for a "radiation-exposed veteran."  The mere fact that the Veteran's duty involved the use of radars does not demonstrate that he qualifies as a "radiation-exposed Veteran" under 38 C.F.R. § 3.309(d)(3)(i).  This designation requires participation in a "radiation-risk activity," which as discussed in the previous paragraph, is very limited in its scope.  See 38 C.F.R. § 3.309(d)(3)(ii).  

Since the Veteran does not qualify as a "radiation-exposed veteran," the Board must determine if compensation is warranted under the second Rucker method - "radiogenic diseases" may be service connected, provided that certain conditions are met, pursuant to 38 C.F.R. § 3.311.  Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: all forms of leukemia, except chronic lymphocytic leukemia; thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)(xxiv).  Section 3.311(b)(5) requires that bone cancer become manifest within 30 years after exposure, posterior subcapsular cataracts become manifest within 6 months or more after exposure, leukemia become manifest at any time after exposure, and that other diseases specified in § 3.311(b)(2) become manifest 5 years or more after exposure.  Pulmonary fibrosis is not one of the "radiogenic diseases" outlined above.  

The third method upon which service connection may be granted is if the evidence demonstrates that the disease arose as a direct result of military service.  The Board will consider both of the appellant's theories of entitlement when performing this analysis - exposure to radiation and exposure to asbestos.  

The Veteran's service treatment records fail to reflect that he was exposed to radiation or asbestos during his military service.  In fact, the Veteran himself denied exposure to radiation in a Form 21-526 that he submitted to VA in August 2005.  The service treatment records also fail to reflect treatment for any respiratory symptomatology during active duty.  The Veteran's May 1974 separation examination also notes that an evaluation of the Veteran's lungs and chest was normal at the time of separation.  

VA treatment records prepared after the Veteran's separation from active duty also fail to reflect treatment for a respiratory condition related to military service, to include as due to exposure to radiation and/or asbestos.  Records from 1986 to 1989 predominantly reflect treatment for acid reflux, with no evidence of treatment for respiratory symptomatology.  A private treatment record dated August 1999 does note a diagnosis of asbestosis.  However, this is approximately 25 years after the Veteran's separation from active duty and the record contains no opinion or statement suggesting a possible link to military service.  

According to a March 2005 private treatment record, the Veteran was suffering from pulmonary fibrosis.  It was noted that the Veteran previously worked in a petrochemical field.  The record does not suggest that this was the origin of the Veteran's condition.  However, there is also no suggestion that it was somehow related to military service.  Subsequent records prepared until the time of the Veteran's death continue to reflect treatment for pulmonary fibrosis.  None of these records suggest any relationship between this condition and military service, asbestos exposure or radiation exposure.  

The preponderance of the above evidence demonstrates that the Veteran's pulmonary fibrosis, and ultimate death, is not related to military service.  The record contains no evidence of in-service exposure to asbestos or radiation, and there is no in-service evidence of a respiratory disorder.  As already noted, the Veteran denied exposure to radiation in August 2005 as well.  Post-service treatment records also fail to suggest any potential relationship between military service and the Veteran's development of pulmonary fibrosis.  While there is a diagnosis of asbestosis in 1999, this is approximately 25 years after the Veteran's separation from active duty.  There is no competent evidence of record relating this condition to military service.  In fact, aside from the appellant's contentions, the record contains no evidence suggesting that the Veteran's pulmonary fibrosis may somehow be due to military service.  Therefore, the preponderance of the evidence of record demonstrates that service connection for the cause of the Veteran's death, to include as due to exposure to radiation and/or asbestos, is not warranted.  

The Board recognizes that the appellant believes that the Veteran died as a result of exposure to asbestos and/or radiation exposure.  However, the record does not reflect that the appellant has the necessary training or expertise to relate the Veteran's pulmonary fibrosis and resultant death to unconfirmed exposure to asbestos and/or radiation more than three decades earlier.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Therefore, the appellant's opinion as to cause of death is of little probative value.  

During the September 2010 hearing, the appellant's representative also argued that notation made by the Veteran regarding pain and pressure in the chest in his 1971 enlistment examination is evidence of a predisposition for a respiratory condition.  Having considered this argument, the Board does not find it to be persuasive.  The 1971 induction examination does not suggest in any form or fashion that the Veteran was predisposed for a respiratory condition.  Likewise, it does not suggest that the Veteran's reference to chest pain or pressure is suggestive of a respiratory disorder.  In fact, an evaluation of the lungs and chest at this time was deemed to be normal and the Veteran denied respiratory symptoms such as shortness of breath.  The appellant's representative has put forth an argument with no evidentiary support.  Furthermore, the record contains no evidence to suggest that the appellant's representative has the necessary training and expertise to interpret the 1971 induction examination to be evidence of a predisposition for a respiratory disorder.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Therefore, the Board does not find this argument to be persuasive.  

The appellant's representative also asserted in September 2010 that the Veteran was suffering from a number of other disabilities at the time of his death, and since an autopsy was not performed, we could not be certain that pulmonary fibrosis was in fact the cause of death.  This argument is entirely speculative in nature.  A medical professional, who treated the Veteran prior to his death, concluded that the cause of death was due to pulmonary fibrosis.  The present assertion that the cause of death could have been due to something else is purely speculative and without evidentiary support and it will not be further discussed.  

The appellant also submitted a number of scientific studies and articles relating to pulmonary fibrosis and asbestos exposure.  The Board notes that, with regard to medical treatise evidence, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  In the present case, the evidence submitted by the appellant is not accompanied by the opinion of any medical expert.  The mere fact that asbestos may result in pulmonary fibrosis in some instances is insufficient to establish that the Veteran's pulmonary fibrosis is due to any asbestos that he may have been exposed to during his two years of military service.  

Finally, the Board notes that the Veteran himself indicated in August 2005 that he was in fact exposed to asbestos during his military service.  As an initial matter, the Board notes that there is no in-service evidence of asbestos exposure.  Nonetheless, the Veteran was competent to provide statements regarding his in-service experiences.  The mere exposure to a potentially harmful agent, such as asbestos, is not sufficient to establish entitlement to service connection, however.  The medical evidence must show not only a currently diagnosed disability, but also a nexus, or causal connection, between the current disability (pulmonary fibrosis) and in-service asbestos exposure.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  As described in detail above, the record fails to contain any competent evidence connecting the Veteran's pulmonary fibrosis and death to in-service asbestos exposure.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to service connection for the cause of the Veteran's death must be denied.





	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for the cause of the Veteran's death, to include as due to exposure to asbestos and/or radiation, is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


